DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art made by the invention. Currently, the abstract describes a protective housing, however the abstract does not describe an improvement made by the housing to the art. Furthermore, the abstract is outside the range of 50 to 150 words.
 			Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Protective Housing with improved protection against detachment and environmental stresses.

Preliminary Amendments
Examiner acknowledges the preliminary amendment filed 11/10/2020. Examiner suggest submitting a clean copy of the claims as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuhara US20040177697.
Regarding claim 1, Tokuhara discloses a protective housing (casing-10) for protecting an electronic device (pressure sensor-400 includes sensor chip-20) comprising; a plurality of walls (chamber-11) defining a casing in which the electronic device may be disposed, wherein a main wall of the plurality of walls has an opening (atmosphere introduction port-14) for exposing a part of the electronic device to atmospheric pressure, and wherein the housing comprises; a plurality of partitions (portions-13a-b separated by grooves-15) arranged on an outer surface of the main wall and around the opening so as to surround the opening, the plurality of partitions separated from each other by passages (See Fig 7A and grooves-15) and at least one flow groove (grooves -15) arranged on the outer surface of the main wall and next to the opening so as to allow liquid that might accumulate around the opening and/or against the partitions to be discharged. (See Fig 7A-B and Paragraphs 0045)
Regarding claim 2, Tokuhara discloses the outer surface of the main wall defines a main plane and wherein the opening is located in the main plane. (See Concavity-13a and port-14 in Fig 7a-b, Paragraph 0042 and 0045)
Regarding claim 3, Tokuhara discloses the partitions (Portions-13b) are perpendicular to the main wall. (Fig 7a-b, Paragraph 0042 and 0045)
Regarding claim 4, Tokuhara discloses at least some of the partitions of the plurality are located a first distance from the opening, and at least others of the partitions are located at a second distance from the opening the second distance being greater than the first distance. (See 
Regarding claim 5, Tokuhara discloses a first series of partitions of the plurality is arranged around the opening the partitions (portions-13A are arranged around the port-14) of the first series being separated from each other by first passages, and wherein a second series of partitions (Portions-13B) of the plurality is arranged vis-à-vis the first passages so that the opening is completely surrounded by the partitions of the plurality of partitions. (See Paragraph 0042 and 0045)
Regarding claim 6, Tokuhara discloses the groove (grooves-15) is positioned between the opening and a partition of the plurality of partitions. (See Fig 7a-b, Paragraph 0042 and 0045)
Regarding claim 7, Tokuhara discloses at least one partition (See grooves-15 on the right hand side that connect to casing-10) of the plurality of partitions is formed from a side of an electrical connector (lead needle-30).
 Regarding claim 8, Tokuhara discloses a pressure sensor (pressure sensor-400) comprising a body (casing-10) an electronic pressure measuring device (sensor chip-20) mounted on the body; a protective housing (casing-10 forms the protective housing) connected to the body, the protective housing including a plurality of walls (chamber-11) defining a casing in which the electronic device may be disposed, wherein a main wall of the plurality of walls has an opening (atmosphere introduction port-14) for exposing a part of the electronic device to atmospheric pressure, and wherein the housing has: a plurality of partitions (portions-13a-b separated by grooves-15) arranged on an outer surface of the main wall and around the opening so as to surround the opening, the plurality of partitions separated from each other by passages (see fig 7A and grooves-15); and at least one flow groove (grooves-15) arranged on the outer 
Regarding claim 9, Tokuhara discloses the partitions (Portions-13b) are perpendicular to the main wall. (Fig 7a-b, Paragraph 0042 and 0045)
Regarding claim 10, Tokuhara discloses at least some of the partitions of the plurality are located a first distance from the opening, and at least others of the partitions are located at a second distance from the opening, the second distance being greater than the first distance. (See Fig 7A which shows the portions-13a and 13b are at different distances. Paragraph 0042 and 0045)
Regarding claim 11, Tokuhara discloses a first series of partitions of the plurality is arranged around the opening (portions-13A are arranged around the port-14), the partitions of the first series being separated from each other by first passages, and wherein a second series of partitions (Portions-13B) of the plurality is arranged vis-a-vis the first passages so that the opening is completely surrounded by the partitions of the plurality of partitions. (See Paragraph 0042 and 0045)
Regarding claim 12, Tokuhara discloses the groove (grooves-15) is positioned between the opening and a partition of the plurality of partitions. (See Fig 7a-b, Paragraph 0042 and 0045)
Regarding claim 13, Tokuhara discloses at least one partition (See grooves-15 on the right hand side that connect to casing-10) of the plurality of partitions is formed from a side of an electrical connector (lead needle-30).

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855